internal_revenue_service number release date index number --------------------------------- ---------------------------- --------------------------------------- ----------------------------------- in re --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc intl b06 plr-100819-15 date july legend taxpayer law firm accounting firm corporation shareholder a shareholder b shareholder c shareholder d year date date date --------------------------------- ---------------------------------------------- -------------------------------- --------------------- -------------------------- --------------------- --------------------- ---------------------- ------ ----------------------- --------------------- ------------------ dear ---------- this responds to a letter dated date supplemented by letters dated date and date submitted by law firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and law firm and accompanied by affidavits and penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for rulings it is subject_to verification on examination plr-100819-15 facts taxpayer is a domestic_corporation and was formed on date for the sole purpose of qualifying and operating as an interest charge domestic_international_sales_corporation ic-disc taxpayer operates under a commission arrangement with corporation taxpayer is wholly owned by shareholder a and corporation is owned by shareholders b c and d the beneficial owners of shareholder a are beneficial owners of at least half of the stock of corporation in year law firm and accounting firm advised the beneficial owners of shareholder a of the benefits associated with operating an ic-disc after deciding to form taxpayer as an ic-disc corporation retained law firm to organize taxpayer as an ic-disc and prepare the required incorporation documents taxpayer relied on accounting firm and law firm to organize and to prepare all documents and filings needed to establish taxpayer as an ic-disc due to a miscommunication accounting firm believed that law firm filed the form 4876-a on taxpayer’s behalf however law firm believed that accounting firm filed the form 4876-a as a result a form 4876-a for taxpayer was not filed believing all the requirements to conduct business and be treated as an ic-disc for its first taxable_year were satisfied taxpayer began operating as an ic-disc on date on date which occurred before taxpayer’s tax_return for its first taxable_year was due accounting firm and law firm discovered that a form 4876-a for taxpayer had not been filed upon discovery of this error and in order to operate as an ic-disc beginning on date taxpayer requested a ruling granting an extension of time to file form 4876-a for its first taxable_year law and analysis sec_992 of the internal_revenue_code the code provides that an election by a corporation to be treated as a disc2 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 of the code provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are taxpayer and corporation are owned or controlled directly or indirectly by the same interests within the meaning of sec_1_482-1 as used in this letter the terms ic-disc and disc have the same meaning plr-100819-15 shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temporary sec_1_921-1t provides in part that a corporation electing ic-disc status must file form 4876-a and that a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 in addition we express no opinion as to whether the commissions or portions thereof paid to taxpayer by corporation may constitute taxable_gifts see eg revrul_81_54 1981_1_cb_476 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided plr-100819-15 herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter pursuant to a power_of_attorney on file in this office copies of this ruling letter are being furnished to your authorized representatives sincerely _____________________________________ joseph dewald senior technical reviewer branch office of associate chief_counsel international enclosures copy of this letter copy for sec_6110 purposes cc
